Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 8, 10-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (U.S. Pub No 2016/0128119 A1) in view of DELLINGER et al. (U.S. Pub No. 2019/0334782 A1).

1. Maheshwari teaches a communication device comprising: a first wireless interface configured to execute wireless communication according to Bluetooth standard; a second wireless interface configured to execute wireless communication according to Wi-Fi standard [par 0005, 0006, When using Wi-Fi, a device first connects to an access point (AP) and then, connects to a device that is to be connected and belongs to a connected network by using an IP address to thereby transmit or receive data. Accordingly, methods of connecting devices using a peer to peer (P2P) method such as Bluetooth or Wi-Fi Direct have been developed to conveniently transmit or receive data between devices]; and a controller configured to: in a case where a state of the communication device is a respondent state [par 0076, 0093, When it is determined that a maximum number of connectable devices are connected to the image forming apparatus 200, the determining unit 220 determines devices to disconnect therefrom, among the connected devices, based on connection state information stored in the storage unit 240. The connection state information refers to information indicating a connection state between the image forming apparatus 200 and devices, and in detail, information that includes at least one of time when a device is connected to the image forming apparatus 200 and content of jobs that are performed via connection to the image forming apparatus 200], cause the first wireless interface to send a first signal, the respondent state being a state in which a Wi-Fi connection that is a wireless connection via the second wireless interface is able to be established between the communication device and a terminal device [par 0138, 0139, a detailed process of connecting an external device to an image forming apparatus via Wi-Fi Direct, based on connection state information,  It is assumed that the image forming apparatus 200 operates as a group owner. When connecting devices via Wi-Fi Direct, first, a process of determining which device is to be a master or a slave is performed, and when one device is set to operate as a group owner], and the first signal being sent from the first wireless interface before a Bluetooth connection that is a wireless connection via the first wireless interface is established between the communication device and the terminal device [par 0081, 0082, the external device 100 transmits a Wi-Fi Direct connection request to the image forming apparatus. In operation S320, when the image forming apparatus 200 receives the Wi-Fi Direct connection request from the external device 100, the image forming apparatus 200 determines whether a maximum number of connectable devices are connected to the image forming apparatus]; and
in a case where a state of the communication device is a non-respondent state, cause the first wireless interface to send a second signal different from the first signal [par 0083, 0084, if it is determined that a maximum number of connectable devices are connected to the image forming apparatus 200, the image forming apparatus 200 determines a device to be disconnected among the connected devices, based on connection state information of the connected devices. In operation S340, the image forming apparatus 200 disconnects the device determined to be disconnected therefrom].
 	Maheshwari fail to show the non-respondent state being a state in which the Wi-Fi connection is not able to be established between the communication device and the terminal device, and the second signal being sent from the first wireless interface before the Bluetooth connection is established between the communication device and the terminal device.
 	In an analogous DELLINGER show the non-respondent state being a state in which the Wi-Fi connection is not able to be established between the communication device and the terminal device, and the second signal being sent from the first wireless interface before the Bluetooth connection is established between the communication device and the terminal device [par 0258, Thus, in some embodiments, to establish an active connection, the device provides the earlier-shared authentication information back to the peripheral display unit. This allows the peripheral display unit to authenticate, via checking the credentials, that the device is approved to form a connection with the peripheral display unit. For example, in some embodiments, while the Wi-Fi connection referred to above is not actively connected (e.g., by a connection), in response to the device coming within range of the peripheral display unit and detecting (via one or more wireless data connections such as Bluetooth and Wi-Fi) that the peripheral display unit is available for the establishment of a connection].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari and DELLINGER because this provides improved methods, devices, and interfaces for easily and quickly establishing a relationship with an accessory/peripheral, and for conveniently reconnecting to the peripheral.


2. Maheshwari and DELLINGER illustrate the communication device as in claim 1, Maheshwari fail to show wherein the controller is further configured to: in a case where the Bluetooth connection is established between the communication device and the terminal device in response to the first signal being received by the terminal device, execute communication of connection information with the terminal device via the first wireless interface using the Bluetooth connection, the connection information being for establishing the Wi-Fi connection between the communication device and the terminal device; and in a case where the communication of the connection information is executed with terminal device, establish the Wi-Fi connection between the communication device and the terminal device.
	 In an analogous art DELLINGER show wherein the controller is further configured to: in a case where the Bluetooth connection is established between the communication device and the terminal device in response to the first signal being received by the terminal device, execute communication of connection information with the terminal device via the first wireless interface using the Bluetooth connection, the connection information being for establishing the Wi-Fi connection between the communication device and the terminal device; and in a case where the communication of the connection information is executed with terminal device, establish the Wi-Fi connection between the communication device and the terminal device [par 0258,  the device establishes a connection between the device and the peripheral display unit, wherein the connection is a connection over the first data connection, wherein establishing the connection between the device and the peripheral display unit comprises providing the authentication information to the peripheral display unit to establish the connection. This allows the peripheral display unit to authenticate, via checking the credentials, that the device is approved to form a connection with the peripheral display unit. For example, in some embodiments, while the Wi-Fi connection referred to above is not actively connected (e.g., by a connection), in response to the device coming within range of the peripheral display unit and detecting (via one or more wireless data connections such as Bluetooth and Wi-Fi) that the peripheral display unit is available for the establishment of a connection, the device establishes a Wi-Fi connection with the peripheral display unit]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari and DELLINGER because this provides improved methods, devices, and interfaces for easily and quickly establishing a relationship with an accessory/peripheral, and for conveniently reconnecting to the peripheral.


3. Maheshwari and DELLINGER reveal the communication device as in claim 1, wherein the communication device is configured to form a parent station network that is a wireless network of the Wi-Fi standard and in which the communication device operates as a parent station[par 0139, It is assumed that the image forming apparatus 200 operates as a group owner. When connecting devices via Wi-Fi Direct, first, a process of determining which device is to be a master or a slave is performed, and when one device is set to operate as a group owner, the one device is always determined as a master and acts like an access point (AP) on Wi-Fi and may approve or end connection between devices], and the non-respondent state includes a first non-respondent state in which a number of a child station belonging to the parent station network is equal to an upper limit [par 0136, In operation S1250, if it is determined that there is no other connected device, the image forming apparatus 200 returns a value indicating that there is no device to be disconnected from the image forming apparatus]


5. Maheshwari and DELLINGER create the communication device as in claim 4, Maheshwari fail to show wherein in a case where the state of the communication device is the first non-respondent state, the controller is configured to cause the first wireless interface to send the second signal including first status information indicating that the number of the child station belonging to the parent station network is equal to the upper limit, and in a case where the state of the communication device is the second non-respondent state, the controller is configured to cause the first wireless interface to send the second signal including second status information indicating that the first belonging process is in execution.
 	In an analogous art DELLINGER show wherein in a case where the state of the communication device is the first non-respondent state, the controller is configured to cause the first wireless interface to send the second signal including first status information indicating that the number of the child station belonging to the parent station network is equal to the upper limit, and in a case where the state of the communication device is the second non-respondent state, the controller is configured to cause the first wireless interface to send the second signal including second status information indicating that the first belonging process is in execution [par 0010, 0258,  receiving a request from a user to authorize a relationship that corresponds to a connection between the device and the peripheral display unit, wherein the connection is a connection over a first data connection with the peripheral display unit; in response to receiving the request to authorize a relationship, establishing a relationship with the peripheral display unit, wherein establishing the relationship includes receiving authentication information from the peripheral display unit via a second data connection that is different from the first data connection. This allows the peripheral display unit to authenticate, via checking the credentials, that the device is approved to form a connection with the peripheral display unit. For example, in some embodiments, while the Wi-Fi connection referred to above is not actively connected (e.g., by a connection), in response to the device coming within range of the peripheral display unit and detecting (via one or more wireless data connections such as Bluetooth and Wi-Fi) that the peripheral display unit is available for the establishment of a connection, the device establishes a Wi-Fi connection with the peripheral display unit]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari and DELLINGER because this provides improved methods, devices, and interfaces for easily and quickly establishing a relationship with an accessory/peripheral, and for conveniently reconnecting to the peripheral.


7. Maheshwari and DELLINGER The communication device as in claim 1, wherein the non-respondent state includes a third non-respondent state in which a second belonging process is in execution, the second belonging process being for causing the communication device to belong, as a child station, to an AP network that is a wireless network of the Wi-Fi standard and in which an access point operates as a parent station [par 0158, As a P2P connection method, a Wi-Fi Direct connection may be performed between the mobile device 10 and the image forming apparatus 20. In operation 1450, the mobile device 10 performs P2P connection to the image forming apparatus 20 via Wi-Fi Direct. Here, the mobile device 10 may immediately transmit a connection request to the image forming apparatus 20 without accessing the AP 30 to perform a connection to the image forming apparatus 20. When sending a connection request, the mobile device 10 uses a Wi-Fi Direct MAC address of the image forming apparatus 20]. 


8.Maheshwari and DELLINGER describe the communication device as in claim 1, wherein in a case where the state of the communication device is the respondent state and the communication device belongs, as a child station, to an AP network that is a wireless network of the Wi-Fi standard and in which an access point operates as a parent station [par 0139, It is assumed that the image forming apparatus 200 operates as a group owner. When connecting devices via Wi-Fi Direct, first, a process of determining which device is to be a master or a slave is performed, and when one device is set to operate as a group owner, the one device is always determined as a master and acts like an access point (AP) on Wi-Fi], the controller is configured to cause the first wireless interface to send the first signal including an IP address of the communication device [par 0156, the mobile device 10 may connect to the image forming apparatus 20 by using an IP address of the image forming apparatus 20. The IP address of the image forming apparatus 20 may be immediately input to the mobile device 10 by a user or the user may obtain the IP address by tagging the mobile device 10 on an NFC tag 11 attached to the image forming apparatus], the IP address being used in the AP network, and in a case where the state of the communication device is the non-respondent state and the communication device belongs, as the child station, to the AP network, the controller is configured to cause the first wireless interface to send the second signal including the IP address of the communication device, the IP address being used in the AP network [par 0155, 0272, 
Here, Wi-Fi connection may be performed. When wireless connection to the AP 30 is performed, the mobile device 10 associates with a network configured by the AP 30. It is assumed that the image forming apparatus 20 has already performed wireless connection to the AP 30 and associated with the network configured by the AP 30. For example, if a registered printer supports Wi-Fi connection and IP address thereof is “192.168.0.2,” PrinterID thereof may include“192.168.0.2.”]


10. Maheshwari teaches a non-transitory computer-readable recording medium storing computer-readable instructions for a terminal device, wherein the terminal device comprising: a first wireless interface configured to execute wireless communication according to Bluetooth standard; a second wireless interface configured to execute wireless communication according to Wi-Fi standard; a display unit [par 0005, 0006, fig 18, When using Wi-Fi, a device first connects to an access point (AP) and then, connects to a device that is to be connected and belongs to a connected network by using an IP address to thereby transmit or receive data. Accordingly, methods of connecting devices using a peer to peer (P2P) method such as Bluetooth or Wi-Fi Direct have been developed to conveniently transmit or receive data between devices]; and a processor,
wherein the computer-readable instructions, when executed by the processor, cause the terminal device to: in a case where a state of a first communication device is a respondent state, receive a first signal from the first communication device via the first wireless interface, the first communication device being one of a plurality of communication devices that exists around the terminal device, the respondent state being a state in which a Wi-Fi connection that is a wireless connection via the second wireless interface is able to be established between the first communication device and the terminal device[par 0076, 0093, When it is determined that a maximum number of connectable devices are connected to the image forming apparatus 200, the determining unit 220 determines devices to disconnect therefrom, among the connected devices, based on connection state information stored in the storage unit 240. The connection state information refers to information indicating a connection state between the image forming apparatus 200 and devices, and in detail, information that includes at least one of time when a device is connected to the image forming apparatus 200 and content of jobs that are performed via connection to the image forming apparatus 200],,
the first signal being received via the first wireless interface before a Bluetooth connection that is a wireless connection via the first wireless interface is established between the first communication device and the terminal device par 0081, 0082, the external device 100 transmits a Wi-Fi Direct connection request to the image forming apparatus. In operation S320, when the image forming apparatus 200 receives the Wi-Fi Direct connection request from the external device 100, the image forming apparatus 200 determines whether a maximum number of connectable devices are connected to the image forming apparatus]; in a case where a state of a second communication device different from the first communication device among the plurality of communication devices is a non-respondent state[par 0083, 0084, if it is determined that a maximum number of connectable devices are connected to the image forming apparatus 200, the image forming apparatus 200 determines a device to be disconnected among the connected devices, based on connection state information of the connected devices. In operation S340, the image forming apparatus 200 disconnects the device determined to be disconnected therefrom],
display on the display unit first device information related to the first communication device that is a sender of the first signal preferentially over second device information related to the second communication device that is a sender of the second signal [par 0012, 0021, Wi-Fi Direct connection is to be performed may include: displaying a list including a plurality of devices; and receiving a user input for selecting a first device with which Wi-Fi Direct connection is to be performed, among a plurality of devices included in the list]
 	Masheshwari fail to show receive a second signal different from the first signal from the second communication device via the first wireless interface, the non-respondent state being a state in which the Wi-Fi connection is not able to be established between the second communication device and the terminal device, and the second signal being received via the first wireless interface before the Bluetooth connection is established between the second communication device and the terminal device; 
 	In an analogous art DELLINGER show receive a second signal different from the first signal from the second communication device via the first wireless interface, the non-respondent state being a state in which the Wi-Fi connection is not able to be established between the second communication device and the terminal device, and the second signal being received via the first wireless interface before the Bluetooth connection is established between the second communication device and the terminal device [par 0258, Thus, in some embodiments, to establish an active connection, the device provides the earlier-shared authentication information back to the peripheral display unit. This allows the peripheral display unit to authenticate, via checking the credentials, that the device is approved to form a connection with the peripheral display unit. For example, in some embodiments, while the Wi-Fi connection referred to above is not actively connected (e.g., by a connection), in response to the device coming within range of the peripheral display unit and detecting (via one or more wireless data connections such as Bluetooth and Wi-Fi) that the peripheral display unit is available for the establishment of a connection].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari and DELLINGER because this provides improved methods, devices, and interfaces for easily and quickly establishing a relationship with an accessory/peripheral, and for conveniently reconnecting to the peripheral.


11. Masheshwari and DELLINGER provide the non-transitory computer-readable recording medium as in claim 10, Masheshwari fail to show wherein the computer-readable instructions further cause the terminal device to: in a case where the Bluetooth connection is established between the first communication device and the terminal device in response to the displayed first device information being selected by a user, execute communication of connection information with the first communication device via the first wireless interface using the Bluetooth connection, the connection information being for establishing the Wi-Fi connection between the first communication device and the terminal device; and in a case where the communication of the connection information is executed with the first communication device, establish the Wi-Fi connection between the first communication device and the terminal device.
 	Mashehwari fail to show wherein the computer-readable instructions further cause the terminal device to: in a case where the Bluetooth connection is established between the first communication device and the terminal device in response to the displayed first device information being selected by a user, execute communication of connection information with the first communication device via the first wireless interface using the Bluetooth connection, the connection information being for establishing the Wi-Fi connection between the first communication device and the terminal device; and in a case where the communication of the connection information is executed with the first communication device, establish the Wi-Fi connection between the first communication device and the terminal device [par 0258,  the device establishes a connection between the device and the peripheral display unit, wherein the connection is a connection over the first data connection, wherein establishing the connection between the device and the peripheral display unit comprises providing the authentication information to the peripheral display unit to establish the connection. This allows the peripheral display unit to authenticate, via checking the credentials, that the device is approved to form a connection with the peripheral display unit. For example, in some embodiments, while the Wi-Fi connection referred to above is not actively connected (e.g., by a connection), in response to the device coming within range of the peripheral display unit and detecting (via one or more wireless data connections such as Bluetooth and Wi-Fi) that the peripheral display unit is available for the establishment of a connection, the device establishes a Wi-Fi connection with the peripheral display unit]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari and DELLINGER because this provides improved methods, devices, and interfaces for easily and quickly establishing a relationship with an accessory/peripheral, and for conveniently reconnecting to the peripheral.


12. Maheshwari and DELLINGER convey the non-transitory computer-readable recording medium as in claim 10, wherein the second signal includes status information indicating a reason why the state of the second communication device is the non-respondent state; and the second device information and the status information are displayed in association with each other on the display unit [par 0079, 0207, 0283,  The display unit may display a message. When it is determined that there is no device to be disconnected therefrom, the controller 230 may control the display unit to display a message informing that there is no device to be disconnected therefrom. a Wi-Fi Direct connection to a device to be Wi-Fi Direct connected to a printer and obtaining capability and status information, via a plug-in].



13. Maheshwari displays the non-transitory computer-readable recording medium as in claim 10, wherein the second communication device is configured to form a first parent station network that is a wireless network of the Wi-Fi standard and in which the second communication device operates as a parent station [par 0247, the mobile device 10 transmits a group owner negotiation request to the first device to determine a group owner according to the group owner negotiation request. That is, the mobile device 10 may transmit a group owner negotiation request to the first device, and the first device may receive a group negotiation request from the mobile device 10, respond to the group negotiation request, and determine which of the mobile device 10 and the first device is to be a group owner], and the second signal received from the second communication device includes first status information indicating that a number of a child station belonging to the first parent station network is equal to an upper limit, wherein in a case where a state of a third communication device different from the first and second communication devices among the plurality of communication devices is the non- respondent state [par 0073, the image forming apparatus 200 determines whether a maximum number of connectable devices are connected, and when it is determined that a maximum number of connectable devices are connected, the image forming apparatus 200 determines devices to disconnect therefrom, based on connection state information of the connected devices, disconnects the devices that are determined to be disconnected therefrom, and connects to the external device], the second signal is further received from the third communication device via the first wireless interface [par 0012, displaying a list including a plurality of devices; and receiving a user input for selecting a first device with which Wi-Fi Direct connection is to be performed, among a plurality of devices included in the list], the third communication device is configured to form a second parent station network that is a wireless network of the Wi-Fi standard and in which the third communication device operates as a parent station, the second signal received from the third communication device includes second status information indicating that a first belonging process is in execution [par 0069, The image forming apparatus 200 determines that the three devices 100, 110, and 120 are connected to the image forming apparatus 200. As three devices are already connected to the image forming apparatus 200, the image forming apparatus 200 determines that no more devices can be connected to the image forming apparatus 200. Thus, the image forming apparatus 200 transmits to the device 130 a message informing that the connection request is denied and ends the procedure of connecting to the device 130], the first belonging process is for causing an external device to belong to the second parent station network as a child station [par 0247,  That is, the mobile device 10 may transmit a group owner negotiation request to the first device, and the first device may receive a group negotiation request from the mobile device 10, respond to the group negotiation request, and determine which of the mobile device 10 and the first device is to be a group owner. The mobile device 10 and the first device exchange information indicating capability of each and determine which device is adequate to be a group owner based on the capability information], wherein third device information related to the third communication device that is a sender of the second signal including the second status information is displayed on the display unit preferentially over the second device information related to the second communication device that is a sender of the second signal including the first status information [par 0012, 0218, receiving a user input for selecting a first device with which Wi-Fi Direct connection is to be performed, among a plurality of devices included in the list. The mobile device 10 searches around the mobile device 10 for a device to be Wi-Fi Direct connected to and displays found devices on the Wi-Fi Direct screen 2030. Currently, Direct-Printer 1 2040 and Direct-Printer 2 2050, which are found in the search, are displayed on the Wi-Fi Direct screen 2030. The user selects Direct-Printer 1 2040 on the Wi-Fi Direct screen 2030].


14. Maheshwari and DELLINGER provides the non-transitory computer-readable recording medium as in claim 13, wherein in a case where the second communication device belongs, as a child station, to a first AP network that is a wireless network of the Wi-Fi standard and in which a first access point operates as a parent station, the second signal received from the second communication device includes first IP address of the second communication device, the first IP address being used in the first AP network[par 0139, It is assumed that the image forming apparatus 200 operates as a group owner. When connecting devices via Wi-Fi Direct, first, a process of determining which device is to be a master or a slave is performed, and when one device is set to operate as a group owner, the one device is always determined as a master and acts like an access point (AP) on Wi-Fi], wherein the computer-readable instructions further cause the terminal device to: determine whether the terminal device belongs, as a child station, to the first AP network using the first IP address included in the second signal received from the second communication device[par 0012, 0021, Wi-Fi Direct connection is to be performed may include: displaying a list including a plurality of devices; and receiving a user input for selecting a first device with which Wi-Fi Direct connection is to be performed, among a plurality of devices included in the list], wherein in a case where the third communication device belongs, as a child station, to a second AP network that is a wireless network of the Wi-Fi standard and in which a second access point operates as a parent station, the second signal received from the third communication device includes second IP address of the third communication device, the second IP address being used in the second AP network [par 0005, 0155, Here, Wi-Fi connection may be performed. When wireless connection to the AP 30 is performed, the mobile device 10 associates with a network configured by the AP 30. It is assumed that the image forming apparatus 20 has already performed wireless connection to the AP 30 and associated with the network configured by the AP 30], wherein the computer-readable instructions further cause the terminal device to:
determine whether the terminal device belongs, as a child station, to the second AP network using the second IP address included in the second signal received from the third communication device [par 0075,  For example, if up to three devices can be connected to the image forming apparatus 200 via Wi-Fi Direct, the image forming apparatus 200 determines whether three devices are currently connected thereto],
wherein in a case where it is determined that the terminal device does not belong, as a child station, to the first AP network and it is determined that the terminal device does not belong, as a child station, to the second AP network, the third device information is displayed on the display unit preferentially over the second device information[par 0012, 0021, Wi-Fi Direct connection is to be performed may include: displaying a list including a plurality of devices; and receiving a user input for selecting a first device with which Wi-Fi Direct connection is to be performed, among a plurality of devices included in the list], in a case where it is determined that the terminal device does not belong, as a child station, to the first AP network and it is determined that the terminal device belongs, as a child station, to the second AP network, the third device information is displayed on the display unit preferentially over the second device information [par 0073, and when it is determined that a maximum number of connectable devices are connected, the image forming apparatus 200 determines devices to disconnect therefrom, based on connection state information of the connected devices, disconnects the devices that are determined to be disconnected therefrom, and connects to the external device], and in a case where it is determined that the terminal device belongs, as a child station, to the first AP network and it is determined that the terminal device does not belong, as a child station, to the second AP network, the second device information is displayed on the display unit preferentially over the third device information[par 0155, 0272,  Here, Wi-Fi connection may be performed. When wireless connection to the AP 30 is performed, the mobile device 10 associates with a network configured by the AP 30. It is assumed that the image forming apparatus 20 has already performed wireless connection to the AP 30 and associated with the network configured by the AP 30. For example, if a registered printer supports Wi-Fi connection and IP address thereof is “192.168.0.2,” PrinterID thereof may include“192.168.0.2.”]
.


15. Maheshwari and DELLINGER define the non-transitory computer-readable recording medium as in claim 10, wherein the second signal received from the second communication device includes third status information indicating that a second belonging process is in execution, the second belonging process is for causing the second communication device to belong to an AP network that is a wireless network of the Wi-Fi standard and in which an access point operates as a parent station [par 0059, 0155, a Wi-Fi Direct connection to a device to be Wi-Fi Direct connected to a printer and obtaining capability and status information, via a plug-in, according to an embodiment. Here, Wi-Fi connection may be performed. When wireless connection to the AP 30 is performed, the mobile device 10 associates with a network configured by the AP 30. It is assumed that the image forming apparatus 20 has already performed wireless connection to the AP 30 and associated with the network configured by the AP], 
wherein in a case where a state of a third communication device different from the first and second communication devices among the plurality of communication devices is the non- respondent state, the second signal is further received from the third communication device via the first wireless interface, the third communication device is configured to form a parent station network that is a wireless connection of the Wi-Fi standard and in which the third communication device operates as a parent station[par 0012, 0199,displaying a list including a plurality of devices; and receiving a user input for selecting a first device with which Wi-Fi Direct connection is to be performed, among a plurality of devices included in the list. hat is, when the mobile device 10 is Wi-Fi Direct connected to the device 15, the mobile device 10 may automatically store connection information about the device 15. Next, the mobile device 10 may exchange data with the device 15. After exchanging desired data, Wi-Fi Direct connection to the device 15 may be disconnected], the second signal received from the third communication device includes second status information indicating that a first belonging process is in execution [par 0247, That is, the mobile device 10 may transmit a group owner negotiation request to the first device, and the first device may receive a group negotiation request from the mobile device 10, respond to the group negotiation request, and determine which of the mobile device 10 and the first device is to be a group owner. The mobile device 10 and the first device exchange information indicating capability of each and determine which device is adequate to be a group owner based on the capability information], the first belonging process is for causing an external device to belong to the parent station network as a child station, wherein third device information related to the third communication device that is a sender of the second signal including the second status information is displayed on the display unit preferentially over the second device information related to the second communication device that is a sender of the second signal including the third status information [0199,displaying a list including a plurality of devices; and receiving a user input for selecting a first device with which Wi-Fi Direct connection is to be performed, among a plurality of devices included in the list. hat is, when the mobile device 10 is Wi-Fi Direct connected to the device 15, the mobile device 10 may automatically store connection information about the device 15. Next, the mobile device 10 may exchange data with the device 15. After exchanging desired data, Wi-Fi Direct connection to the device 15 may be disconnected],


16. The non-transitory computer-readable recording medium as in claim 10, wherein
the second communication device is configured to form a parent station network that is a wireless network of the Wi-Fi standard and in which the second communication device operates as a parent station[par 0138, 0139, a detailed process of connecting an external device to an image forming apparatus via Wi-Fi Direct, based on connection state information,  It is assumed that the image forming apparatus 200 operates as a group owner. When connecting devices via Wi-Fi Direct, first, a process of determining which device is to be a master or a slave is performed, and when one device is set to operate as a group owner], and the second signal received from the second communication device includes first status information indicating that a number of a child station belonging to the parent station network is equal to an upper limit[par 0081, 0082, the external device 100 transmits a Wi-Fi Direct connection request to the image forming apparatus. In operation S320, when the image forming apparatus 200 receives the Wi-Fi Direct connection request from the external device 100, the image forming apparatus 200 determines whether a maximum number of connectable devices are connected to the image forming apparatus]; wherein in a case where a state of a third communication device different from the first and second communication devices among the plurality of communication devices is the non- respondent state, the second signal is further received from the third communication device via the first wireless interface [par 0068,  the image forming apparatus 200 supports Wi-Fi Direct. Thus, the image forming apparatus 200 is connected to the three devices 100, 110, and 120 through a connection procedure using Wi-Fi Direct. In this regard, a user may want to perform important jobs such as printing, scanning, or faxing by connecting to the image forming apparatus 200 by using a device], the second signal received from the third communication device includes third status information indicating that a second belonging process is in execution, the second belonging process is for causing the third communication device to belong, as a child station, to an AP network that is a wireless network of the Wi-Fi standard and in which an access point operates as a parent station  [par 0069, he image forming apparatus 200 determines whether a maximum number of connectable devices are connected. According to the present embodiment, it is assumed that a maximum of three devices can be connected to the image forming apparatus 200 via Wi-Fi Direct. The image forming apparatus 200 determines that the three devices 100, 110, and 120 are connected to the image forming apparatus 200. As three devices are already connected to the image forming apparatus 200, the image forming apparatus 200 determines that no more devices can be connected to the image forming apparatus 200], wherein third device information related to the third communication device that is a sender of the second signal including the third status information is displayed on the display unit preferentially over second device information related to the second communication device that is a sender of the second signal including the first status information[par 0075, The determining unit 220 determines whether a maximum number of connectable devices are connected to the image forming apparatus 200. For example, if up to three devices can be connected to the image forming apparatus 200 via Wi-Fi Direct, the image forming apparatus 200 determines whether three devices are currently connected thereto].


Claim(s) 4, 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (U.S. Pub No 2016/0128119 A1) in view of DELLINGER et al. (U.S. Pub No. 2019/0334782 A1) in further view of Mihra (U.S. Pub No 2017/080502 A1).


4. Maheshwari and DELLINGER describe the communication device as in claim 3, Maheshwari and DELLINGER fail to show wherein the non-respondent state further includes a second non-respondent state in which the number of the child station belonging to the parent station network is less than the upper limit.
 	In an analogous art Mihra show wherein the non-respondent state further includes a second non-respondent state in which the number of the child station belonging to the parent station network is less than the upper limit [par 0058,  the response is transferred to the print application 302 to be checked by the print application 302. In a case where the response to the inquiry from the printing apparatus 110 indicates that the number of terminals in wireless connection with the printing apparatus 110 has not reached the maximum number (No, in step S705), the processing proceeds to step S703. Based on the processing in step S703 and S704, the mobile terminal 100 establishes the wireless connection with the printing apparatus 110 operating in the direct wireless communication mode]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari, DELLINGER, and Mira because a user, an instruction to establish wireless connection with a printing apparatus operating in a direct wireless communication mode, with the printing apparatus whether a number of terminals in the wireless connection with the printing apparatus has reached a maximum number.
 	Maheshwari and a first belonging process is in execution, the first belonging process being for causing an external device to belong to the parent station network as the child station [par 0005, When using Wi-Fi, a device first connects to an access point (AP) and then, connects to a device that is to be connected and belongs to a connected network by using an IP address to thereby transmit or receive data. However, it is difficult to transmit or receive data between devices because an AP has to be used].


6. Maheshwari and DELLINGER demonstrate the communication device as in claim 5, Maheshwari and DELLINGER fail to show wherein the upper limit is a predetermined integer greater than or equal to 2, in a case where the state of the communication device is the second non-respondent state in which the number of the child station belonging to the parent station network is less than a specific number that is one less than the upper limit and the first belonging process is in execution, the controller is configured to cause the first wireless interface to send the second signal including the second status information; and in a case where the state of the communication device is the second non-respondent state in which the number of the child station belonging to the parent station network is equal to the specific number and the first belonging process is in execution, the controller is configured to cause the first wireless interface to send the second signal including the first status information.
 	In an analogous art Mihra show wherein the upper limit is a predetermined integer greater than or equal to 2 [fig 5A], in a case where the state of the communication device is the second non-respondent state in which the number of the child station belonging to the parent station network is less than a specific number that is one less than the upper limit and the first belonging process is in execution, the controller is configured to cause the first wireless interface to send the second signal including the second status information [par 0058,  In a case where the response to the inquiry from the printing apparatus 110 indicates that the number of terminals in wireless connection with the printing apparatus 110 has not reached the maximum number (No, in step S705), the processing proceeds to step S703. Based on the processing in step S703 and S704, the mobile terminal 100 establishes the wireless connection with the printing apparatus 110 operating in the direct wireless communication mode. In a case where the response to the inquiry from the printing apparatus 110 indicates that the number of terminals in wireless connection with the printing apparatus]; 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari, DELLINGER, and Mira because a user, an instruction to establish wireless connection with a printing apparatus operating in a direct wireless communication mode, with the printing apparatus whether a number of terminals in the wireless connection with the printing apparatus has reached a maximum number.
	Masheshwari and Mira fail to show in a case where the state of the communication device is the second non-respondent state in which the number of the child station belonging to the parent station network is equal to the specific number and the first belonging process is in execution, the controller is configured to cause the first wireless interface to send the second signal including the first status information
 	In an analogous art DELLINGER show in a case where the state of the communication device is the second non-respondent state in which the number of the child station belonging to the parent station network is equal to the specific number and the first belonging process is in execution, the controller is configured to cause the first wireless interface to send the second signal including the first status inform[par 0258, Thus, in some embodiments, to establish an active connection, the device provides the earlier-shared authentication information back to the peripheral display unit. This allows the peripheral display unit to authenticate, via checking the credentials, that the device is approved to form a connection with the peripheral display unit. For example, in some embodiments, while the Wi-Fi connection referred to above is not actively connected (e.g., by a connection), in response to the device coming within range of the peripheral display unit and detecting (via one or more wireless data connections such as Bluetooth and Wi-Fi) that the peripheral display unit is available for the establishment of a connection].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari and DELLINGER because this provides improved methods, devices, and interfaces for easily and quickly establishing a relationship with an accessory/peripheral, and for conveniently reconnecting to the peripheral.


17.Masheshwari and DELLIJNGER display the non-transitory computer-readable recording medium as in claim 10, wherein in a case where the first communication device belongs, as a child station[par 0138, 0139, a detailed process of connecting an external device to an image forming apparatus via Wi-Fi Direct, based on connection state information,  It is assumed that the image forming apparatus 200 operates as a group owner. When connecting devices via Wi-Fi Direct, first, a process of determining which device is to be a master or a slave is performed, and when one device is set to operate as a group owner], to a third AP network that is a wireless network of the Wi-Fi standard and in which a third access point operates as a parent station, the first signal received from the first communication device includes a third IP address of the first communication device, the third IP address being used in the third AP network,
wherein the computer-readable instructions further cause the terminal device to:
determine whether the terminal device belongs, as a child station, to the third AP network using the third IP address included in the first signal received from the first communication device[par 0069, he image forming apparatus 200 determines whether a maximum number of connectable devices are connected. According to the present embodiment, it is assumed that a maximum of three devices can be connected to the image forming apparatus 200 via Wi-Fi Direct. The image forming apparatus 200 determines that the three devices 100, 110, and 120 are connected to the image forming apparatus 200. As three devices are already connected to the image forming apparatus 200, the image forming apparatus 200 determines that no more devices can be connected to the image forming apparatus 200], wherein in a case where a state of a fourth communication device different from the first and second communication devices among the plurality of communication devices is a respondent state, receive the first signal from the fourth communication device via the first wireless interface[par 0258, Thus, in some embodiments, to establish an active connection, the device provides the earlier-shared authentication information back to the peripheral display unit. This allows the peripheral display unit to authenticate, via checking the credentials, that the device is approved to form a connection with the peripheral display unit. For example, in some embodiments, while the Wi-Fi connection referred to above is not actively connected (e.g., by a connection), in response to the device coming within range of the peripheral display unit and detecting (via one or more wireless data connections such as Bluetooth and Wi-Fi) that the peripheral display unit is available for the establishment of a connection].
 	Masheshwari and DELLIJNGER fail to show, the first signal received from the fourth communication device includes a fourth IP address of the fourth communication device, the fourth IP address being used in the fourth AP network, wherein the computer-readable instructions further cause the terminal device to:
determine whether the terminal device belongs, as a child station, to the fourth AP network using the fourth IP address included in the first signal received from the fourth communication device, wherein in a case where it is determined that the terminal device belongs, as a child station, to the third AP network and it is determined that the terminal device does not belong, as a child station, to the fourth AP network, the first device information related to the first communication device that belongs to the third AP network is displayed on the display unit preferentially over fourth device information related to the fourth communication device that belongs to the fourth AP network.
 	In an analogous art Mira show the first signal received from the fourth communication device includes a fourth IP address of the fourth communication device, the fourth IP address being used in the fourth AP network, wherein the computer-readable instructions further cause the terminal device to:
determine whether the terminal device belongs, as a child station, to the fourth AP network using the fourth IP address included in the first signal received from the fourth communication device [fig 5a, par 0038,  A setting screen 500 illustrated in FIG. 5A is a screen for setting an SSID type to be used in the direct wireless communication mode, and is displayed by the operation unit 409 of the printing apparatus 110. In the present exemplary embodiment, two SSID types, including a fixed SSID and a onetime SSID, are available. The user selects either the fixed SSID or the onetime SSID as the SSID to be used in the direct wireless communication mode. In the setting screen 500, the fixed SSID is selected], wherein in a case where it is determined that the terminal device belongs, as a child station, to the third AP network and it is determined that the terminal device does not belong, as a child station, to the fourth AP network, the first device information related to the first communication device that belongs to the third AP network is displayed on the display unit preferentially over fourth device information related to the fourth communication device that belongs to the fourth AP network  [par 0066, FIG. 8B is displayed regardless of the type of the SSID in a case where the number of terminals in wireless connection with the printing apparatus 110 has reached the maximum number. In a configuration described in the second exemplary embodiment, display of the confirmation screen 810 in FIG. 8B depends on the type of the SSID used in the direct wireless communication mode].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari, DELLINGER, and Mira because a user, an instruction to establish wireless connection with a printing apparatus operating in a direct wireless communication mode, with the printing apparatus whether a number of terminals in the wireless connection with the printing apparatus has reached a maximum number.


Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (U.S. Pub No 2016/0128119 A1) in view of DELLINGER et al. (U.S. Pub No. 2019/0334782 A1) in further view of Wang et al. (U.S. Pub No 2013/0178163 A1).


9. Maheshwari and DELLINGER creates the communication device as in claim 1, Maheshwari and DELLINGER fail to show wherein the first signal is an ADV_IND signal according to a Bluetooth Low Energy (BLE) scheme of the Bluetooth standard, and the second signal is an ADV_NONCONN_IND signal according to the BLE scheme.
 	In an analogous Wang show wherein the first signal is an ADV_IND signal according to a Bluetooth Low Energy (BLE) scheme of the Bluetooth standard, and the second signal is an ADV_NONCONN_IND signal according to the BLE scheme [par 0023,  In operation, Bluetooth transceiver 110 scans (e.g., passively scans) for information in the form of Bluetooth advertisement packets (e.g., ADV_IND or ADV_NONCONN_IND packets) that contain Wi-Fi information, which is specific to the Wi-Fi-capable device]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari, DELLINGER, and Wang because this provides an optional function may be involved in which a BLE data connection is established to further exchange Wi-Fi-capable device information.


18. Maheshwari and DELLINGER demonstrate the non-transitory computer-readable recording medium as in claim 10, Maheshwari and DELLINGER fail to show wherein the first signal is an ADV_IND signal according to a Bluetooth Low Energy (BLE) scheme of the Bluetooth standard, and the second signal is an ADV_NONCONN_IND signal according to the BLE scheme.
 	In an analogous art Wang show wherein the first signal is an ADV_IND signal according to a Bluetooth Low Energy (BLE) scheme of the Bluetooth standard, and the second signal is an ADV_NONCONN_IND signal according to the BLE scheme[par 0023,  In operation, Bluetooth transceiver 110 scans (e.g., passively scans) for information in the form of Bluetooth advertisement packets (e.g., ADV_IND or ADV_NONCONN_IND packets) that contain Wi-Fi information, which is specific to the Wi-Fi-capable device]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Maheshwari, DELLINGER, and Wang because this provides an optional function may be involved in which a BLE data connection is established to further exchange Wi-Fi-capable device information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468